IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


BOARD OF SUPERVISORS OF          : No. 41 MAL 2016
WILLISTOWN TOWNSHIP,             :
                                 :
                Respondent       : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
                                 :
          v.                     :
                                 :
                                 :
MAIN LINE GARDENS, INC. AND      :
COFFMAN ASSOCIATES, LLC,         :
                                 :
                Petitioners      :

BOARD OF SUPERVISORS OF          : No. 42 MAL 2016
WILLISTOWN TOWNSHIP,             :
                                 :
                Respondents      : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
                                 :
          v.                     :
                                 :
                                 :
MAIN LINE GARDENS, INC. AND      :
COFFMAN ASSOCIATES, LLC,         :
                                 :
                Petitioners      :

BOARD OF SUPERVISORS OF          : No. 43 MAL 2016
WILLISTOWN TOWNSHIP,             :
                                 :
                Respondent       : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
                                 :
          v.                     :
                                 :
                                 :
MAIN LINE GARDENS, INC. AND      :
COFFMAN ASSOCIATES, LLC,         :
                                 :
                Petitioners      :
BOARD OF SUPERVISORS OF               : No. 44 MAL 2016
WILLISTOWN TOWNSHIP, REPONDENT        :
                                      :
                                      : Petition for Allowance of Appeal from
          v.                          : the Order of the Commonwealth Court
                                      :
                                      :
MAIN LINE GARDENS, INC. AND           :
COFFMAN ASSOCIATES, LLC,              :
                                      :
                Petitioners           :

BOARD OF SUPERVISORS OF               : No. 45 MAL 2016
WILLISTOWN TOWNSHIP,                  :
                                      :
                Respondent            : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
                                      :
          v.                          :
                                      :
                                      :
MAIN LINE GARDENS, INC. AND           :
COFFMAN ASSOCIATES, LLC,              :
                                      :
                Petitioners           :

BOARD OF SUPERVISORS OF               : No. 46 MAL 2016
WILLISTOWN TOWNSHIP,                  :
                                      :
                Respondent            : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
                                      :
          v.                          :
                                      :
                                      :
MAIN LINE GARDENS, INC. AND           :
COFFMAN ASSOCIATES, LLC,              :
                                      :
                Petitioners           :


                                 ORDER



PER CURIAM

[41 MAL 2016, 42 MAL 2016, 43 MAL 2016, 44 MAL 2016, 45 MAL 2016 and 46 MAL
                                  2016] - 2
      AND NOW, this 7th day of June, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue presented by petitioner and rephrased for clarity is as follows:

under Rule 227.1 of the Pennsylvania Rules of Civil Procedure, where a trial court rules

on post-trial motions and expresses reliance on previously filed briefs that fully argue

the post-trial issues, may an appellate court nevertheless dismiss the appeal for failure

to file an accompanying brief?




 [41 MAL 2016, 42 MAL 2016, 43 MAL 2016, 44 MAL 2016, 45 MAL 2016 and 46 MAL
                                   2016] - 3